MISCELLANEOUS SUPREME COURT DISPOSITIONS
BALLOT TITLES CERTIFIED
May 22, 2007
Sizemore/Terhune v. Myers (S54201)(S54217). Petitioner Sizemore's petition for
reconsideration and objection to the Attorney General's modified ballot title are denied. The
court certifies to the Secretary of State the Attorney General's modified ballot title for Proposed
Initiative Petition No. 48 (2008). ORS 250.085(10)(a).
Stacey v. Myers (S54642). Petitioner's request for oral argument is denied. Petitioner's argument
that the Attorney General's certified ballot title for Initiative Petition No. 65 (2008) does not
comply substantially with ORS 250.035(2) to (7) is not well taken. The court certifies to the
Secretary of State the Attorney General's certified ballot title for the proposed ballot measure.
Stacey v. Myers (S54644). Petitioner's request for oral argument is denied. Petitioner's argument
that the Attorney General's certified ballot title for Initiative Petition No. 66 (2008) does not
comply substantially with ORS 250.035(2) to (7) is not well taken. The court certifies to the
Secretary of State the Attorney General's certified ballot title for the proposed ballot measure.
Tauman v. Myers (S54299). The court determines that petitioner's objections to the Attorney
General's modified ballot title are not well taken and denies the same. The court certifies to the
Secretary of State the Attorney General's modified ballot title for Proposed Initiative No. 55
(2008). ORS 250.085(10)(a).